Citation Nr: 0217280	
Decision Date: 12/01/02    Archive Date: 12/12/02

DOCKET NO.  96-42 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether there was clear and unmistakable error in a 
September 1973 rating decision which denied service 
connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from March 1965 to 
November 1966.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating activities of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York. The 
pertinent procedural history of the case is set forth in the 
decision which follows.

A hearing was held in July 2001 at the RO before the 
undersigned Member of the Board. A transcript of the hearing 
is of record.

In November 2001, the Board issued a decision on two 
appellate issues.  As to the first issue, the Board 
determined that the RO did not have jurisdiction to review 
the appellant's claim of CUE in an RO rating decision of 
March 1979 concerning the effective date of a grant of 
service connection for an acquired psychiatric disability.  
As to the second issue, the Board determined that the RO did 
have jurisdiction to review the appellant's claim of CUE in 
an RO rating decision of September 1973 denying service 
connection for an acquired psychiatric disability.  

In view of the Board's disposition of the second issue, the 
Board remanded to the RO for adjudication the underlying 
issue of whether there was CUE in the September 1973 rating 
decision, including the issue of whether that rating action 
is final.  Further, in its remand, the Board called the RO's 
attention to Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
a decision whereby a federal appellate court created a third 
exception to the finality rule: an earlier decision is non-
final if it involves a breach of the RO's duty under 38 
U.S.C. § 5107(a) to assist in obtaining pertinent service 
medical records specifically requested by the claimant and 
in failing to provide the claimant with notice explaining 
the deficiency.  The Board directed the RO to determine 
whether the holding in Hayre may be applied with regard to 
the allegations of the failure of the duty to assist alleged 
in this case.

The RO issued a supplemental statement of the case in July 
2002.  It was determined that the September 1973 rating 
decision denying service connection for an acquired 
psychiatric disability was final and did not contain CUE.  
Further, the RO found that VA's failure to obtain certain 
private medical records mentioned by the veteran did not 
constitute grave procedural error.  Thereafter, in September 
2002, the veteran submitted a statement deemed by the RO as 
completing her appeal on the issue which is the subject of 
this appellate decision.


FINDINGS OF FACT

1.  By rating action of September 1973, service connection 
was denied for an acquired psychiatric disability; the 
veteran did not file a timely notice of disagreement to this 
decision.

2.  The September 1973 rating decision which denied service 
connection for an acquired psychiatric disability was 
supported by the evidence then of record and was in accord 
with governing criteria then in effect.  


CONCLUSIONS OF LAW

1.  The September 1973 rating action denying service 
connection for an acquired psychiatric disability is final, 
there being no timely appeal therefrom or grave procedural 
error.  38 U.S.C. § 4005(c) (1970) 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1973); Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).

2.  The unappealed September 1973 rating decision denying 
service connection for an acquired psychiatric disability 
was not clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105 (1972).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records disclose that the veteran was 
evaluated at a clinic in May 1966.  The diagnosis was 
depressive reaction, mild to moderate.  Subsequent clinic 
treatment notes indicate that she was exhibiting many 
identity problems, accompanied by outbursts of anger and 
infantile demands.  In October 1966, the diagnosis was 
revised to emotionally unstable personality, manifested by 
poor impulse control and low tolerance for frustration.  

A claim for service connection for a psychiatric disability 
was received in June 1973.  The veteran referred to having 
received treatment from May to August 1967 at the Mental 
Health Institute, Independence, Iowa.

A VA psychiatric examination was performed in August 1973.  
It was noted that the veteran was unstable and immature and 
acted-out; she was not found to be psychotic or neurotic.  
The diagnosis was emotionally unstable personality, 
associated with hysterical and antisocial features.  

The RO entered a decision in September 1973 denying service 
connection for a psychiatric disability.  It was determined 
that emotionally unstable personality was a constitutional 
or development abnormality for which service connection 
benefits could not be granted under applicable governing 
criteria.  The veteran was informed of the RO's adverse 
determination by letter of September 17, 1973 to her address 
of record.  She did not appeal.

Added to the record in July 1978 was a report showing the 
veteran's treatment at the Mental Health Institute, 
Independence, Iowa.  The veteran was admitted to that 
facility in June 1967.  It was found that she spoke in a 
flat voice; her replies were tangential and circumstantial.  
Conceptual thinking was impaired.  She reported having a 
feeling that she was a special messenger from God or the 
Virgin Mary and of having extra sensory communications with 
certain nuns.  The diagnosis was schizophrenic reaction, 
acute undifferentiated type.  

A VA psychiatric examination was performed in January 1979.  
The diagnosis was schizophrenia, paranoid type.

The RO entered a decision in March 1979 granting service 
connection for schizophrenia, effective November 9, 1978.  
The grant of service connection was based on evidence added 
to the record subsequent to the RO's September 1973 rating 
decision.  A reconsideration decision of the Board in May 
1983 granted an effective date of January 25, 1977 for 
service connection for an acquired psychiatric disability 

In a memorandum dated in September 1994, the veteran's 
representative claimed CUE in an RO determination of 
September 1973 denying service connection for a psychiatric 
disability.  It was stated that the veteran, in her claim 
for benefits (VA Form 21-526) submitted in June 1973, 
referred to her hospitalization at a state mental health 
facility from May to August 1967.  It was maintained that 
records from the state mental health facility, identified in 
the veteran's 21- 526, were never requested by the RO, in 
order to substantiate the claim for service connection for 
an acquired psychiatric disorder.  In essence, it was 
contended that, had the records of the veteran's 
hospitalization at state mental health facility been 
available in September 1973, the RO would then have granted 
service connection for an acquired psychiatric disability.

A November 1994 memorandum from the veteran's representative 
again maintained CUE in the RO's September 1973 decision 
denying service connection for an acquired psychiatric 
disability.  The representative argued that VA had failed in 
its duty to assist by not seeking to develop the veteran's 
claim in light of the available evidence. 

Of record is a March 2001 Statement of Accredited 
Representative in the Appealed Case.  The representative 
again made reference to the June 1973 VA Form 21-526, in 
which the veteran referred to a period of treatment at a 
state mental health facility during the period from May to 
August 1967.  Citing to case law and VA manual provisions, 
the veteran's representative noted VA's duty to assist 
claimants in securing documentary evidence in support of a 
claim. In essence, it was again argued that the RO had 
committed CUE for failure to obtain a report of the 
veteran's hospitalization at the state mental health 
facility, when it entered its September 1973 decision 
denying service connection for an acquired psychiatric 
disability.  It was again contended that, had the records of 
the veteran's hospitalization at state mental health 
facility been available September 1973, the RO would then 
have granted service connection for an acquired psychiatric 
disability.

A hearing was conducted in July 2001 at the RO before the 
undersigned Board Member.  In testimony and through the 
presentation of her representative, the veteran essentially 
reiterated earlier contentions that the RO's September 1973 
rating action denying service connection for an acquired 
psychiatric disability contained CUE.  

A statement in support of the claim was received from the 
veteran in September 2002.  She contended that there was CUE 
in the RO's September 1973 rating decision denying service 
connection for a psychiatric disability, as the evidence at 
the time demonstrated service onset of a psychiatric 
disability.  She was given Mellaril during service for a 
nervous condition.  She had a psychotic break in a private 
medical facility shortly after her discharge from military 
service.  She never saw the notice, which VA claims to have 
sent her, advising of the September 1973 rating decision 
denying service connection for a psychiatric disability.

II.  Analysis

VCAA

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law 
eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to its duty-to-
assist obligation.  It revised section 5103 to impose on VA, 
upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA also 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  
Implementing regulations were promulgated at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

VCAA may, in certain classes of cases, have no application.  
A CUE claim is such a case.  In a claim for CUE, the 
adjudicator is required to consider the case on the basis of 
the law and evidence that were in existence at a time in the 
past.  In such a case, further development of the evidence 
now could not change the prior decision, which must be based 
upon the evidence then of record.  As a consequence, VA's 
duties to notify and assist contained in the VCAA are not 
applicable to CUE claims.  Livesay v. Principi, 14 Vet. App. 
324 (2001).

Discussion

Following notification of an initial review and 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of mailing of 
notification, followed by a timely substantive appeal; 
otherwise, the determination becomes final and is not 
subject to revision absent new and material evidence.  38 
U.S.C. § 4005(c) (1970) 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1973).

The veteran asserted that she did not receive notice of the 
September 1973 rating decision denying service connection 
for a psychiatric disability; and, as such, the rating 
action did not become final.  However, the claims file 
contains a copy of the September 17, 1973 letter notifying 
the veteran at her last address of record of the RO's 
adverse determination.  The United States Court of Appeals 
for Veterans Claims has held that the presumption of 
regularity supports the official acts of public officers and 
in the absence of clear evidence to the contrary it should 
be presumed that they have properly discharged their 
official duties.  Gold v. Brown, 7 Vet. App. 315, 319 
(1995).  The veteran has presented no evidence, other than 
her unsupported assertion, to rebut the presumption that the 
RO mailed her notice of the September 1973 rating decision.  
"Evidence of nonreceipt by either the veteran or the 
veteran's representative standing alone, is not the type of 
clear evidence to the contrary which would be sufficient to 
rebut the presumption of regularity."  Ashley v. Derwinski, 
2 Vet. App. 307, 309 (1992). 

Previous determinations on which an action was predicated 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such 
error, the prior decision will be reversed or amended.  A 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a) (2001).  The same governing 
criteria applied to revision of decisions when the RO 
entered its September 1973 rating action.  See, 38 U.S.C. 
§ 4005 (1970); 38 C.F.R. § 3.105(a) (1972).  

In order for CUE to exist: 

(1) "either the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated) or the 
statutory or regulatory provisions 
extant at the time were incorrectly 
applied," (2) the error must be 
"undebatable" and of the sort "which, 
had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)). 

In addition, in Fugo v. Brown, 6 Vet. App. 40, 43 (1993), 
the Court has held that a claim of CUE "is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would 
have been manifestly different but for the error." 

The pertinent law and regulations cited below were in effect 
at the time the RO entered its September 1973 decision 
denying service connection for an acquired psychiatric 
disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C. § 310 (1970).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1973).

Evidence which was available when the RO entered its 
September 1973 rating decision denying service connection 
for an acquired psychiatric disability included service 
medical records and a report of a VA psychiatric 
examination.  The medical evidence indicated an initial 
diagnosis of depressive reaction.  This is a condition for 
which service connection may be granted under applicable 
governing criteria.  However, following subsequent 
evaluation during service, the diagnosis was revised to 
emotionally unstable personality.  A VA psychiatrist, who 
examined the veteran several years after she completed 
service, also diagnosed emotionally unstable personality.  
An emotionally unstable personality is a constitutional or 
developmental anomaly, and as such, is not a condition for 
which service connection may be granted under applicable 
governing criteria.  

The available medical evidence in September 1973 showed that 
the veteran's symptoms in service were indicative of a 
personality disorder.  There was then no competent medical 
evidence showing the presence of a chronic acquired 
psychiatric disorder in service or of a psychosis within the 
first postservice year.  In June 1973, the only evidence 
favorable to the veteran's claim for service connection for 
an acquired psychiatric disability was her assertion that 
she had a nervous condition of service onset.  As a lay 
person, she is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In all, a reasonable basis existed for the RO's 
determination, in September 1973, that the veteran did not 
then have an acquired psychiatric disorder for which service 
connection might be granted.  The Board concludes that the 
September 1973 rating decision was in accordance both with 
the evidence of record at the time and with controlling 
legal criteria relating to grants of service connection.

It is argued that the RO committed CUE for failure to obtain 
a report of the veteran's hospitalization at the state 
mental health facility, when it entered its September 1973 
decision denying service connection for an acquired 
psychiatric disability.  It is contended that, had the 
records of the veteran's hospitalization at state mental 
health facility been available September 1973, the RO would 
then have granted service connection for an acquired 
psychiatric disability.  In effect, it is claimed that the 
RO's breach of its duty to assist in obtaining the private 
medical records constituted CUE.  However, the Court has 
held that an alleged failure in the duty to assist cannot 
serve as a basis for a claim of CUE.  Dixon v. Gober, 14 
Vet. App. 168, 172 (2000); Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994).

The Board observes while an alleged failure in the duty to 
assist cannot serve as a basis for CUE, the Court created a 
nonstatutory means to obtain review of a previously denied 
claim.  In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), 
the Court held that while a breach of the duty to assist is 
not the type of error that can provide the basis for a CUE 
claim in accordance with this Court's case law, in cases of 
grave procedural error, RO or Board decisions are not final 
for purposes of direct appeal.  Id. at 1333.

In Hayre, the Circuit Court held that a breach of the duty 
to assist in which VA failed to obtain pertinent service 
medical records specifically requested by the claimant and 
failed to provide the claimant with notice explaining the 
deficiency is a procedural error of, at least, comparable 
gravity that vitiates the finality of an RO decision for 
purposes of direct appeal.  The VA Claims Court, 
interpreting the reach of Hayre in Simmons v. West, 14 Vet. 
App. 84, 91 (2000), noted that at some point, there is a 
need for finality within the VA claims adjudication process; 
thus, the tolling of finality should be reserved for 
instances of "grave procedural error"--error that may 
deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render 
the decision nonfinal.  In Hayre the vitiating error was 
failure to assist in obtaining specifically requested 
service medical records and failure to provide the claimant 
with notice explaining the deficiency.  Other examples of 
grave procedural error referred to in Tetro were Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (failure to provide a 
statement of the case after receiving a notice of 
disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. 
App. 662, 666 (1992) (failure to send statement of the case 
to accredited representative tolled 60 day period to 
respond) and Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992) (evidence sufficient to rebut presumption of 
administrative regularity for mailing of appeal notice).  
None of the above referenced situations involving a breach 
of the duty to assist applies to the facts at hand regarding 
the September 1973 RO rating decision.  In short, the Board 
can find no legal authority in case law to render the 
initial determination nonfinal.  



ORDER

The claim for a finding of CUE in a final September 1973 
rating decision is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

